Per Curiam.
This is an action to recover damages for personal injuries alleged to have been sustained by plaintiff while a passenger in an elevator in defendant’s store. At the close of plaintiff’s evidence the district court for Lancaster county sustained a motion for a directed verdict made by defendant Rudge & Guenzel Company. Plaintiff thereupon dismissed her case against another defendant and has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.